Case 2:20-cv-00830-RSL Document 3-1 Filed 06/02/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 2:20-cv-00830 RSL

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (i)

This summons for (name of individual and title, ifany) GEOFF HEWITT HARTLEY

was received by me on (date) June 4, 2020

Complaint & Exhibits 1-10 .
&@ | personally served the summons‘n the individual at (piace) 20133 Patterson Avenue, Maple Ridge

_ BC, V2X2P5, CANADA on (date) June 7, 2020 at 5:45 PM or

© I left the summons at the individual’s residence or usual place of abode with (name)

 

. a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

C1 I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) > or
| returned the summons unexecuted because > or
CO Other (specifi):
My fees are $ fortraveland$ 175 for services, for a total of $ 175

I declare under penalty of perjury that this information ig true.
|
|

| |
Date: cm Q. (S242 9 _ a aS :

   
  

—

\ Sewer 's signature

 

— SY Jason Price, Process S¢rving Specialist
oo Price Process ServerLtd.
ERNEST JACKS RLIEVER Printed name and title
NOTARY PUBLIC Price Process Serving Ltd.
141 - 8 - 6014 Vedder Road
3 Road >
01 - 7408 Vedder Roa - Chilliwack, BC V2R 5P5

Chilliwack, BC V2R 0T8

Server's address

Additional information regarding attempted service, etc:

 
